


EXHIBIT 10.1

 

LEASE TERMINATION AND ADVANCE PAYMENT AGREEMENT

 

BY THIS AGREEMENT, dated as of March 23, 2004, GERON CORPORATION, a Delaware
corporation with an office at 230 Constitution Drive, Menlo Park, CA 94025
(“Geron”), DAVID D. BOHANNON ORGANIZATION, a California corporation with an
office at 60 Hillsdale Mall, San Mateo, CA 94403-3497 (“DDBO”) and BOHANNON
DEVELOPMENT COMPANY, a California corporation with an office at 60 Hillsdale
Mall, San Mateo, CA 94403-3497 (“BDC”), agree as follows:

 

1.      Background. Geron is the tenant and DDBO is the landlord under two real
property leases (the “Leases”): a lease dated January 20, 1993 to the premises
at 200 Constitution Drive, Menlo Park, California, as amended and extended (the
“200 Lease”), a lease dated March 25, 1996 to the premises at 230 Constitution
Drive, Menlo Park, California, as amended and extended (the “230 Lease”). Geron
is the tenant and BDC is the landlord under a lease dated March 7, 2000 to the
premises at 255 Constitution Drive, Menlo Park, California, as amended (the “255
Lease”). Each of the Leases requires Geron to pay the landlord monthly rent, in
cash. Geron wishes to make advance payments of rent on each of the Leases, using
shares of Geron’s common stock.

 

2.      Termination of 255 Lease. Contemporaneously with the execution of this
Agreement, Geron and BDC will execute a lease termination agreement (the
“Termination Agreement”) in substantially the form of Exhibit A to this
Agreement. On or before the second business day after the day on which the
Termination Agreement is executed,, Geron will pay in cash the rent for February
and March 2004 as provided in the 255 Lease and issue to BDC or its designee
shares of common stock with a value equal to $394,290 as provided in Section 4
below. Upon such cash payment and issuance of such shares, the parties agree
that Geron will have satisfied all its past, present and future obligations
under the 255 Lease, and the 255 Lease shall be deemed terminated in accordance
with the terms of the Termination Agreement.

 

3.      Advance Payment of Rent. On or before the second business day after the
day on which this Agreement is executed, Geron will make an advance payment of
the aggregate base rent under the 200 Lease and the 230 Lease for the period
from February 1, 2004 through July 31, 2008 (the “Payment Period”) by issuing to
DDBO or its designee shares of Geron’s common stock with a value equal to
$3,051,950 as provided in Section 4 below. Upon issuance of such shares, the
parties agree that Geron will have fully satisfied its obligations with respect
to base rent under Sections 2.1 and 2.2 of the 200 Lease and Section 2.1 of the
230 Lease for the Payment Period.

 

4.      Number of Shares; Stock Purchase Agreement. The number of shares to be
transferred to BDC and DDBO pursuant to Sections 2 and 3 above (the “Shares”)
will be calculated using the average of the closing prices on the Nasdaq
National Market on the three trading days before the date on which the Shares
are issued, and the Shares will be transferred upon execution of, and on the
terms and conditions of, a Stock Purchase Agreement between Geron and BDC in
substantially the form attached as Exhibit B and a Stock Purchase Agreement
between Geron and DDBO in substantially the form attached as Exhibit C.

 

5.      Leases Unchanged. Except as explicitly stated in this Agreement, the 200
Lease and the 230 Lease are unchanged and in full force and effect.

 

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have executed this Advance Payment
Agreement as of the date first above written.

 

Geron Corporation

 

 

   /s/ David L. Greenwood                                    

 

By:

David L. Greenwood

 

Executive Vice President and

Chief Financial Officer

 

David D. Bohannon Organization

 

 

   /s/ Robert L. Webster                                       

 

By:

 

Title:

Chairman

 

  



Bohannon Development Company

 

 

   /s/ Robert L. Webster                                       

 

By:

Robert L. Webster

 

Title:

President and CEO

 

 

36

--------------------------------------------------------------------------------


EXHIBIT A

 

Lease Termination Agreement

 

AGREEMENT

THIS AGREEMENT is made this ____ day of ____________, 2004, by and between
BOHANNON DEVELOPMENT COMPANY, a California corporation ("Landlord"), GERON
CORPORATION, a Delaware corporation ("Tenant"), and Theme Party Productions,
Ltd., a California corporation (“Sublessee”).

RECITALS:

A.              Landlord and IPRINT.COM. Inc., as tenant entered into a lease
("Lease") dated March 7, 2000, for certain demised premises located at 255
Constitution Drive, Menlo Park, California, as more particularly described in
the Lease.

B.           Tenant acquired its interest in the Lease pursuant to a First
Amendment to Lease and Assignment and Assumption of Lease (the “First
Amendment”) dated December 7, 2001 by and between Landlord, Tenant and IPRINT
Technologies, Inc. The Lease, as amended by the First Amendment, is herein
collectively referred to as the “Lease”.

C.           Pursuant to a Sublease Agreement dated May 1, 2003 (the “Sublease”)
by and between Tenant and Sublessee, Tenant sublet a portion of the demised
premises. Landlord consented to the Sublease pursuant to a Consent of Master
Landlord (the “Consent”) dated March 7, 2003, by and between Landlord as Master
Landlord, Tenant as Sublessor and Sublessee.

D.          The Lease is scheduled to expire on April 30, 2005. Landlord and
Tenant now desire to arrange for the early termination of the Lease as of March
31, 2004.

E.           Landlord and Sublessee desire that the Sublease shall remain in
effect and Sublessee shall attorn to Landlord pursuant to the provisions of the
Consent.

NOW, THEREFORE, in consideration of the foregoing, as an inducement to Tenant to
surrender the Premises and Landlord to accept such surrender, Tenant, Landlord
and Sublessee agree as follows:

1.            Tenant will vacate the Premises and surrender possession thereof
to Landlord as of March 31, 2004 (the “Termination Date”), and will leave the
Premises in the condition called for in the Lease.

2.            Effective on the Termination Date, the above-referenced Lease
between Landlord and Tenant shall be, and is hereby, deemed automatically
terminated as if the term thereof had expired with the efflux of time.
Thereafter, except as hereinbelow provided, neither party shall have any further
obligations to the other under said Lease, except that nothing herein shall be
construed to relieve Tenant of its obligation to pay all rents and charges due
and owing under the Lease which have accrued up to the Termination Date.

37

--------------------------------------------------------------------------------


3.            In consideration of Landlord’s agreeing to the early termination
of the Lease, Tenant agrees to pay to Landlord amounts owing pursuant to the
Lease Termination and Advance Payment Agreement between Landlord and Tenant of
even date herewith.

4.            Tenant hereby warrants and represents to Landlord that except for
the Sublease nothing has been done or suffered by Tenant whereby the Lease, the
Premises or the estate of Tenant in and to said Premises or any part thereof,
have been encumbered in any way whatsoever; the Tenant has good right to
surrender the same; and that no one other than Tenant (except for Sublessee) has
acquired through or under Tenant any right, title or interest in and to the
Lease or the term and estate thereby granted or in and to all or any part of the
Premises covered by the Lease including, without limitation, all alterations,
installations, additions, and improvements in and to said Premises except for
the Sublease.

5.            This termination shall not release any party hereto from liability
or obligation under the agreement hereby terminated, whether of indemnity or
otherwise, resulting from any acts, omissions or events happening prior to this
termination, or thereafter in case by the terms of said agreement it is provided
that anything shall or may be done after termination thereof; and Tenant
specifically confirms and agrees that its indemnities under the Lease will
remain fully in force with respect to any such acts, omissions or events.

6.            Landlord and Sublessee agree that the Sublease shall remain in
effect, subject to the provisions of the Lease, which will remain in effect as
to Sublessee notwithstanding the termination thereof, except for Base Rent and
the computation of Additional Rent which shall be as modified by the Sublessee,
all pursuant to the provisions of Paragraph 7 of the Consent.

7.            Sublessee agrees to recognize and attorn to Landlord as the
Landlord under the Sublease and agrees to make all payments due under the terms
of the Sublease accruing from and after April 1, 2004 directly to Landlord.

8.            Sublessee and Tenant warrant and represent to Landlord that there
is no default by either party under the Sublease, nor has any event occurred
which with the passage of time would be a default, and that the Sublease is in
full force and effect and has not been amended or modified in any respect.

9.            Upon execution of this Agreement, Tenant will remit to Landlord
any and all security deposits under the Sublease and any rent paid by Sublessee
for any period after March 31, 2004.

 

38

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first hereinabove written.

 

(Tenant)

(Landlord)

 

GERON CORPORATION,

BOHANNON DEVELOPMENT COMPANY,

a Delaware corporation

a California corporation

 

    By: /s/ David L. Greenwood                By: /s/ Robert L.
Webster                           President        By: /s/ Ernst Lotti
Jr.                            
       Secretary

 

(Sublessee)

 

THEME PARTY PRODUCTIONS, LTD.,

a California corporation

 

By: /s/ Jill Bank                                          

 

President

 

 

39

--------------------------------------------------------------------------------

 

EXHIBIT B

 

BDC Stock Purchase Agreement

 

COMMON STOCK PURCHASE AGREEMENT

 

THIS COMMON STOCK PURCHASE AGREEMENT (the “Agreement”) is made and entered into
as of March 23, 2004 by and between Geron Corporation, a Delaware corporation
having its principal place of business at 230 Constitution Drive, Menlo Park,
California 94025 (the “Company”), and Bohannon Development Company, a California
corporation having an office at 60 Hillsdale Mall, San Mateo, CA 94403-3497 (the
“Acquirer”).

 

A.

The Company has agreed to issue, and the Acquirer has agreed to accept, shares
of the Company’s common stock, par value $.001 per share (the “Common Stock”) to
Acquirer in payment of the Company’s rent obligations for the period from April
1, 2004 through April 30, 2005 under a lease dated March 7, 2000 to the premises
at 255 Constitution Drive, Menlo Park, California, as amended ( the “Lease”).

 

B.

The Acquirer and the Company desire to specify the terms and conditions of the
Company’s issuance of such common stock.

 

THE PARTIES AGREE AS FOLLOWS:

 

1.          ISSUANCE OF SHARES; PURCHASE PRICE. The Acquirer hereby acquires and
the Company hereby issues to Acquirer 46,902 shares (the “Shares”) of Common
Stock in consideration of the premises conveyed pursuant to the Lease. Upon
issuance and delivery of the certificate(s) for the Shares, all Shares shall be
duly authorized and validly issued and represent fully paid shares of the
Company’s Common Stock.

 

2.

CLOSING; DELIVERY

 

2.1.

The consummation of the transaction contemplated by this Agreement (a “Closing”)
shall be held at such time and place as is mutually agreed upon between the
parties (the “Closing Date”). At the Closing, the Company shall deliver to the
Acquirer one or more certificates representing all of the Shares, which Shares
shall be issued in the name of the Acquirer or its designee and in such
denominations as the Acquirer shall specify.

 

2.2.

The Company’s obligations to issue and deliver the stock certificate(s)
representing the Shares to the Acquirer at the Closing shall be subject to the
following conditions, which may be waived by the Company:

 

2.2.1.

the covenants and obligations that the Acquirer is required to perform or to
comply with pursuant to this Agreement, at or prior to the Closing, must have
been duly performed and complied with in all material respects; and

 

2.2.2.

the representations and warranties made by the Acquirer herein shall be true and
correct in all material respects as of the Closing Date.

 

2.3.

The Acquirer’s obligation to accept delivery of the stock certificate(s)
representing the Shares at the Closing shall be subject to the following
conditions, any one or more of which may be waived by the Acquirer:

 

40

--------------------------------------------------------------------------------

 

2.3.1.

the covenants and obligations that the Company is required to perform or to
comply with pursuant to this Agreement, at or prior to the Closing, must have
been duly performed and complied with in all material respects;

 

2.3.2.

The Company shall have available under its Certificate of Incorporation
sufficient authorized shares of Common Stock to issue the Shares to the
Acquirer; and

 

2.3.3.

the representation and warranties made by the Company herein shall be true and
correct in all material respects as of any Closing Date.

 

3.

RESTRICTIONS ON RESALE OF SHARES.

 

3.1.

Legends. The Acquirer understands and acknowledges that the Shares are not
registered under the Securities Act of 1933 (the “Act”) and that under the Act
and other applicable laws the Acquirer may be required to hold such Shares for
an indefinite period of time. Each stock certificate representing Shares shall
bear the following legends:

 

3.1.1.

 “THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”). ANY TRANSFER OF SUCH SECURITIES
SHALL BE INVALID UNLESS A REGISTRATION STATEMENT UNDER THE ACT IS IN EFFECT AS
TO SUCH TRANSFER OR, IN THE OPINION OF COUNSEL REASONABLY ACCEPTABLE TO THE
COMPANY, SUCH REGISTRATION IS UNNECESSARY FOR SUCH TRANSFER TO COMPLY WITH THE
ACT. THE SECURITIES REPRESENTED HEREBY ARE SUBJECT TO THE TERMS OF THE COMMON
STOCK PURCHASE AGREEMENT, DATED AS OF March 23, 2004. A COPY OF THE AGREEMENT
CAN BE OBTAINED FROM THE SECRETARY OF THE COMPANY.”

 

3.2.

Limits on Sales. The Acquirer agrees that if it decides to resell some or all of
the Shares, it will do so only in an appropriate manner based upon whether the
shares are registered or unregistered, i.e., on the Nasdaq National Market or in
a Rule 144A compliant transaction. Subject to the foregoing restrictions, the
Acquirer may sell or resell the Shares in any lot size, or at any volume,
desired by the Acquirer.

 

4.

REGISTRATION RIGHTS

 

4.1.

The Company agrees to file with the Securities and Exchange Commission
(“Commission”), as promptly as practicable and in any event within twenty (20)
days after the execution of this Agreement by both parties, a registration
statement under the Act (the “Registration Statement”), on Form S-3 or other
appropriate form, so as to permit a non-underwritten public offering and resale
of the Shares under the Act by the Acquirer. The Company agrees to diligently
pursue making that registration statement effective. The Company will notify the
Acquirer of the effectiveness of the Registration Statement within one business
day of receiving notice from the Commission.

 

4.2.

The Company will maintain the Registration Statement or post-effective amendment
filed under this Section 3 effective under the Act until the earliest of (i) the
date that none of the Shares covered by such Registration Statement are or may
become issued and outstanding, (ii) the date that all of the Shares have been
sold pursuant to such Registration Statement, (iii) the date the Acquirer
receives an opinion of counsel to the Company, which counsel shall be reasonably
acceptable to the Acquirer, that the Shares may be sold under the provisions of
Rule 144 without limitation as to volume, (iv) the date that all Shares have
been otherwise transferred to persons who may trade such shares without
restriction under the Act, and the Company has delivered a new certificate or
other evidence of ownership for such securities not bearing a restrictive
legend, or (v) the date all Shares may be sold at any time, without volume or
manner of sale limitations pursuant to Rule 144(k) or any similar provision then
in effect under the Act in the opinion of counsel to the Company, which counsel
shall be reasonably acceptable to the Acquirer (the “Effectiveness Period”).

 

41

--------------------------------------------------------------------------------

 

 

4.3.

All fees, disbursements and out-of-pocket expenses and costs incurred by the
Company in connection with the preparation and filing of the Registration
Statement under Section 3.1 and in complying with applicable securities and Blue
Sky laws (including, without limitation, all attorneys' fees of the Company)
shall be borne by the Company. The Acquirer shall bear the cost of underwriting
and/or brokerage discounts, fees and commissions, if any, applicable to the
Shares being registered and the fees and expenses of their counsel. The Company
at its expense will supply the Acquirer with copies of the applicable
Registration Statement and the prospectus included therein and other related
documents in such quantities as may be reasonably requested by the Acquirer.

 

4.4.

The Acquirer will cooperate with the Company in all respects in connection with
this Agreement, including timely supplying all information reasonably requested
by the Company (which shall include all information regarding the Acquirer and
proposed manner of sale of the Shares required to be disclosed in any
Registration Statement) and executing and returning all documents reasonably
requested in connection with the registration and sale of the Shares and
entering into and performing their obligations under any underwriting agreement,
if the offering is an underwritten offering, in usual and customary form, with
the managing underwriter or underwriters of such underwritten offering. Nothing
in this Agreement shall obligate the Acquirer to consent to be named as an
underwriter in any Registration Statement.

 

5.

REPRESENTATIONS AND ACKNOWLEDGEMENT OF THE COMPANY.

 

The Company hereby represents, warrants and covenants to the Acquirer as follow:

 

5.1.

Organization, Good Standing and Qualification. The Company is a corporation duly
organized, validly existing and in good standing under the laws of the State of
Delaware and has all requisite corporate power and authority to carry on its
business as now conducted and as presently proposed to be conducted. The Company
is duly qualified to transact business and is in good standing as a foreign
corporation in each jurisdiction in which the failure to so qualify would have a
material adverse effect on its business or properties.

 

5.2.

Authorization. All corporate action on the party of the Company, its officers,
directors and stockholders necessary for the authorization, execution and
delivery of this Agreement, the performance of all obligations of the Company
hereunder and the authorization, issuance and delivery of the Shares has been
taken or will be taken prior to the Closing, and this Agreement, when executed
and delivered will constitute valid and legally binding obligations of the
Company, enforceable against the Company in accordance with their terms, except
as limited by applicable bankruptcy, insolvency, reorganization, moratorium,
fraudulent conveyance and other laws of general application affecting
enforcement of creditors’ rights generally, as limited by laws relating to the
availability of specific performance, injunctive relief or other equitable
remedies.

 

5.3.

Valid Issuance of Common Stock. The Shares, when issued, sold and delivered in
accordance with the terms hereof for the consideration expressed herein, will be
duly and validly authorized and issued, fully paid and nonassessable and free of
restrictions on transfer other than restrictions on transfer under this
Agreement and applicable state and federal securities laws.

 

42

--------------------------------------------------------------------------------

 

 

5.4.

Legal Proceedings and Orders. There is no action, suit, proceeding or
investigation pending or threatened against the Company that questions the
validity of this Agreement or the right of the Company to enter into this
Agreement or to consummate this transactions contemplated hereby, nor is the
Company aware of any basis for any of the forgoing. The Company is neither a
party nor subject to the provisions of any order, writ, injunction, judgment or
decree of any court or government agency or instrumentality that would affect
the ability of the Company to enter into this Agreement or to consummate the
transactions contemplated hereby.

 

5.5.

Form S-3 Eligibility. As of the date of this Agreement, the Company meets the
requirements for the use of Form S-3 for registration of the resale by the
Acquirer of the Shares, and it will use its commercially reasonable efforts to
continue to meet such requirements during the period in which it takes to have
the Registration Statement declared effective.

 

6.

REPRESENTATIONS AND ACKNOWLEDGMENTS OF THE ACQUIRER.

 

The Acquirer hereby represents, warrants, acknowledges and agrees that:

 

6.1.

Investment. The Acquirer is acquiring the Shares for the Acquirer’s own account,
and not directly or indirectly for the account of any other person. The Acquirer
is acquiring the Shares for investment and not with a view to distribution or
resale thereof except in compliance with the Act and any applicable state law
regulating securities. If the Acquirer decides to resell some or all of the
Shares, it will use a broker satisfactory to the Company, and cause or instruct
the broker to sell in an orderly manner, limiting sales to lot-size and volumes
consistent with normal trading levels in the Company's stock.

 

6.2.

Access to Information. Acquirer has consulted with its own attorney, accountant,
or investment advisor as the Acquirer has deemed advisable with respect to the
investment and has determined its suitability for Acquirer. The Acquirer has had
the opportunity to ask questions of, and to receive answers from, appropriate
executive officers of the Company with respect to the terms and conditions of
the transactions contemplated hereby and with respect to the business, affairs,
financial condition and results of operations of the Company. The Acquirer has
had access to such financial and other information as is necessary in order for
the Acquirer to make a fully informed decision as to investment in the Company,
and has had the opportunity to obtain any additional information necessary to
verify any of such information to which the Acquirer has had access. Acquirer
acknowledges that neither the Company nor any of its officers, directors,
employees, agents, representatives, or advisors have made any representation or
warranty.

 

6.3.

Business and Financial Expertise. The Acquirer further represents and warrants
that it has such business or financial expertise as to be able to evaluate its
investment in the Company and purchase of the Shares.

 

6.4.

Speculative Investment. The Acquirer acknowledges that the investment in the
Company represented by the Shares is highly speculative in nature and is subject
to a high degree of risk of loss in whole or in part; the amount of such
investment is within the Acquirer’s risk capital means and is not so great in
relation to the Acquirer’s total financial resources as would jeopardize the
personal financial needs of the Acquirer in the event such investment were lost
in whole or in part.

 

6.5.

Unregistered Securities. Acquirer acknowledges that:

 

43

--------------------------------------------------------------------------------

 

6.5.1.

The Acquirer must bear the economic risk of investment for an indefinite period
of time because the Shares have not been registered under the Act and therefore
cannot and will not be sold unless they are subsequently registered under the
Act or an exemption from such registration is available. The Company has made no
agreements, covenants or undertakings whatsoever to register any of the Shares
under the Act, except as provided in Section 3 above. The Company has made no
representations, warranties or covenants whatsoever as to whether any exemption
from the Act, including, without limitation, any exemption for limited sales in
routine brokers’ transactions pursuant to Rule 144 under the Act, will become
available and any such exemption pursuant to Rule 144, if available at all, will
not be available unless: (i) a public trading market then exists in the
Company’s common stock, (ii) the Company has complied with the information
requirements of Rule 144, and (iii) all other terms and conditions of Rule 144
have been satisfied.

 

6.5.2.

Transfer of the Shares has not been registered or qualified under any applicable
state law regulating securities and, therefore, the Shares cannot and will not
be sold unless they are subsequently registered or qualified under any such act
or an exemption therefrom is available. The Company has made no agreements,
covenants or undertakings whatsoever to register or qualify any of the Shares
under any such act. The Company has made no representations, warranties or
covenants whatsoever as to whether any exemption from any such act will become
available.

 

6.5.3.

The Acquirer hereby certifies that it is an “accredited investor” as that term
is defined in Rule 501 under the Act.

 

7.                TAX ADVICE. The Acquirer acknowledges that the Acquirer has
not relied and will not rely upon the Company or the Company’s counsel with
respect to any tax consequences related to the ownership, purchase, or
disposition of the shares. The Acquirer assumes full responsibility for all such
consequences and for the preparation and filing of all tax returns and elections
which may or must be filed in connection with such shares.

 

8.                NOTICES. Any notice or other communication required or
permitted hereunder shall be in writing and shall be deemed to have been duly
given on the date of service if served personally or five days, not including
Saturdays, Sundays, or national holidays, after mailing if mailed by first class
United States mail, certified or registered with return receipt requested,
postage prepaid, and addressed as follows:

 

To the Company at:

Geron Corporation

 

 

230 Constitution Drive

 

 

Menlo Park, California 94025

 

 

Attention: Chief Financial Officer

 

Telephone:

(650) 473-7700

 

 

Facsimile:

(650) 473-7750

 

       

To the Acquirer at:

Bohannon Development Company

 

60 Hillsdale Mall

 

 

San Mateo, CA 94403-3497

 

 

Attention: Chief Financial Officer

 

 

Telephone:

(650) 345-8222

 

 

Facsimile:

(650) 573-5457

 

  

9.                BINDING EFFECT. This Agreement shall be binding upon the
heirs, legal representatives and successors of the Company and of the Acquirer;
provided, however, that the Acquirer may not assign any rights or obligations
under this Agreement. The Company’s rights under this Agreement shall be freely
assignable.

 

44

--------------------------------------------------------------------------------

 

 

10.             ATTORNEYS’ FEES. If any action or proceeding or arbitration is
commenced by either party to enforce its rights under this Agreement or to
collect damages as a result of the breach of any of the provisions of this
Agreement, the prevailing party in such action or proceeding or arbitration,
including any bankruptcy, insolvency or appellate proceedings, shall be entitled
to recover all reasonable out-of-pocket costs and expenses, including, without
limitation, reasonable attorneys’ fees and court costs, in addition to any other
relief awarded by the court or arbitrator.

 

11.             GOVERNING LAW. This Agreement shall be governed by and construed
in accordance with the laws of the State of California, United States of
America.

 

12.             ENTIRE AGREEMENT. This Agreement, together with the Lease,
constitutes the entire agreement of the parties pertaining to the Shares and
supersedes all prior and contemporaneous agreements, representations, and
understandings of the parties.

 

IN WITNESS WHEREOF, the parties hereto have executed this Stock Purchase
Agreement as of the date first above written.

 

     GERON CORPORATION

 

 

    /s/ David L. Greenwood                                  

 

 

     By:

David L. Greenwood

 

     Title:

Executive Vice President and Chief Financial Officer

 

     BOHANNON DEVELOPMENT COMPANY

 

 

    /s/ Robert L. Webster                                    

 

    By:

 

    Title:

Chairman

 

 

45

--------------------------------------------------------------------------------

 

EXHIBIT C

 

DDBO Stock Purchase Agreement

 

COMMON STOCK PURCHASE AGREEMENT

 

THIS COMMON STOCK PURCHASE AGREEMENT (the “Agreement”) is made and entered into
as of March 23, 2004 by and between Geron Corporation, a Delaware corporation
having its principal place of business at 230 Constitution Drive, Menlo Park,
California 94025 (the “Company”), and David D. Bohannon Organization, a
California corporation having an office at 60 Hillsdale Mall, San Mateo, CA
94403-3497 (the “Acquirer”).

 

A.

The Company has agreed to issue, and the Acquirer has agreed to accept, shares
of the Company’s common stock, par value $.001 per share (the “Common Stock”) to
Acquirer in payment of the Company’s rent obligations for the period from
February 1, 2004 through July 31, 2008 under a lease dated January 20, 1993 to
the premises at 200 Constitution Drive, Menlo Park, California, as amended and
extended, and a lease dated March 25, 1996 to the premises at 230 Constitution
Drive, Menlo Park, California, as amended and extended (collectively, the
“Leases”).

 

B.

The Acquirer and the Company desire to specify the terms and conditions of the
Company’s issuance of such common stock.

 

THE PARTIES AGREE AS FOLLOWS:

 

1.           ISSUANCE OF SHARES; PURCHASE PRICE. The Acquirer hereby acquires
and the Company hereby issues to Acquirer 363,039 shares (the “Shares”) of
Common Stock in consideration of the premises conveyed pursuant to the Leases.
Upon issuance and delivery of the certificate(s) for the Shares, all Shares
shall be duly authorized and validly issued and represent fully paid shares of
the Company’s Common Stock.

 

2.

CLOSING; DELIVERY

  

2.1.

The consummation of the transaction contemplated by this Agreement (a “Closing”)
shall be held at such time and place as is mutually agreed upon between the
parties (the “Closing Date”). At the Closing, the Company shall deliver to the
Acquirer one or more certificates representing all of the Shares, which Shares
shall be issued in the name of the Acquirer or its designee and in such
denominations as the Acquirer shall specify.

 

2.2.

The Company’s obligations to issue and deliver the stock certificate(s)
representing the Shares to the Acquirer at the Closing shall be subject to the
following conditions, which may be waived by the Company:

 

2.2.1.

the covenants and obligations that the Acquirer is required to perform or to
comply with pursuant to this Agreement, at or prior to the Closing, must have
been duly performed and complied with in all material respects; and

 

2.2.2.

the representations and warranties made by the Acquirer herein shall be true and
correct in all material respects as of the Closing Date.

 

2.3.

The Acquirer’s obligation to accept delivery of the stock certificate(s)
representing the Shares at the Closing shall be subject to the following
conditions, any one or more of which may be waived by the Acquirer:

 

2.3.1.

the covenants and obligations that the Company is required to perform or to
comply with pursuant to this Agreement, at or prior to the Closing, must have
been duly performed and complied with in all material respects;

 

1

--------------------------------------------------------------------------------

 

2.3.2.

The Company shall have available under its Certificate of Incorporation
sufficient authorized shares of Common Stock to issue the Shares to the
Acquirer; and

 

2.3.3.

the representation and warranties made by the Company herein shall be true and
correct in all material respects as of any Closing Date.

 

3.

RESTRICTIONS ON RESALE OF SHARES.

 

3.1.

Legends. The Acquirer understands and acknowledges that the Shares are not
registered under the Securities Act of 1933 (the “Act”) and that under the Act
and other applicable laws the Acquirer may be required to hold such Shares for
an indefinite period of time. Each stock certificate representing Shares shall
bear the following legends:

 

3.1.1.

“THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED (THE “ACT”). ANY TRANSFER OF SUCH SECURITIES SHALL BE
INVALID UNLESS A REGISTRATION STATEMENT UNDER THE ACT IS IN EFFECT AS TO SUCH
TRANSFER OR, IN THE OPINION OF COUNSEL REASONABLY ACCEPTABLE TO THE COMPANY,
SUCH REGISTRATION IS UNNECESSARY FOR SUCH TRANSFER TO COMPLY WITH THE ACT. THE
SECURITIES REPRESENTED HEREBY ARE SUBJECT TO THE TERMS OF THE COMMON STOCK
PURCHASE AGREEMENT, DATED AS OF March 23, 2004. A COPY OF THE AGREEMENT CAN BE
OBTAINED FROM THE SECRETARY OF THE COMPANY.”

 

3.2.

Limits on Sales. The Acquirer agrees that if it decides to resell some or all of
the Shares, it will do so only in an appropriate manner based upon whether the
shares are registered or unregistered, i.e., on the Nasdaq National Market or in
a Rule 144A compliant transaction. Subject to the foregoing restrictions, the
Acquirer may sell or resell the Shares in any lot size, or at any volume,
desired by the Acquirer.

 

4.

REGISTRATION RIGHTS

 

4.1.

The Company agrees to file with the Securities and Exchange Commission
(“Commission”), as promptly as practicable and in any event within twenty (20)
days after the execution of this Agreement by both parties, a registration
statement under the Act (the “Registration Statement”), on Form S-3 or other
appropriate form, so as to permit a non-underwritten public offering and resale
of the Shares under the Act by the Acquirer. The Company agrees to diligently
pursue making that registration statement effective. The Company will notify the
Acquirer of the effectiveness of the Registration Statement within one business
day of receiving notice from the Commission.

 

4.2.

The Company will maintain the Registration Statement or post-effective amendment
filed under this Section 3 effective under the Act until the earliest of (i) the
date that none of the Shares covered by such Registration Statement are or may
become issued and outstanding, (ii) the date that all of the Shares have been
sold pursuant to such Registration Statement, (iii) the date the Acquirer
receives an opinion of counsel to the Company, which counsel shall be reasonably
acceptable to the Acquirer, that the Shares may be sold under the provisions of
Rule 144 without limitation as to volume, (iv) the date that all Shares have
been otherwise transferred to persons who may trade such shares without
restriction under the Act, and the Company has delivered a new certificate or
other evidence of ownership for such securities not bearing a restrictive
legend, or (v) the date all Shares may be sold at any time, without volume or
manner of sale limitations pursuant to Rule 144(k) or any similar provision then
in effect under the Act in the opinion of counsel to the Company, which counsel
shall be reasonably acceptable to the Acquirer (the “Effectiveness Period”).

 

2

--------------------------------------------------------------------------------

 

4.3.

All fees, disbursements and out-of-pocket expenses and costs incurred by the
Company in connection with the preparation and filing of the Registration
Statement under Section 3.1 and in complying with applicable securities and Blue
Sky laws (including, without limitation, all attorneys' fees of the Company)
shall be borne by the Company. The Acquirer shall bear the cost of underwriting
and/or brokerage discounts, fees and commissions, if any, applicable to the
Shares being registered and the fees and expenses of their counsel. The Company
at its expense will supply the Acquirer with copies of the applicable
Registration Statement and the prospectus included therein and other related
documents in such quantities as may be reasonably requested by the Acquirer.

 

4.4.

The Acquirer will cooperate with the Company in all respects in connection with
this Agreement, including timely supplying all information reasonably requested
by the Company (which shall include all information regarding the Acquirer and
proposed manner of sale of the Shares required to be disclosed in any
Registration Statement) and executing and returning all documents reasonably
requested in connection with the registration and sale of the Shares and
entering into and performing their obligations under any underwriting agreement,
if the offering is an underwritten offering, in usual and customary form, with
the managing underwriter or underwriters of such underwritten offering. Nothing
in this Agreement shall obligate the Acquirer to consent to be named as an
underwriter in any Registration Statement.

 

5.

REPRESENTATIONS AND ACKNOWLEDGEMENT OF THE COMPANY.

 

The Company hereby represents, warrants and covenants to the Acquirer as follow:

 

5.1.

Organization, Good Standing and Qualification. The Company is a corporation duly
organized, validly existing and in good standing under the laws of the State of
Delaware and has all requisite corporate power and authority to carry on its
business as now conducted and as presently proposed to be conducted. The Company
is duly qualified to transact business and is in good standing as a foreign
corporation in each jurisdiction in which the failure to so qualify would have a
material adverse effect on its business or properties.

 

5.2.

Authorization. All corporate action on the party of the Company, its officers,
directors and stockholders necessary for the authorization, execution and
delivery of this Agreement, the performance of all obligations of the Company
hereunder and the authorization, issuance and delivery of the Shares has been
taken or will be taken prior to the Closing, and this Agreement, when executed
and delivered will constitute valid and legally binding obligations of the
Company, enforceable against the Company in accordance with their terms, except
as limited by applicable bankruptcy, insolvency, reorganization, moratorium,
fraudulent conveyance and other laws of general application affecting
enforcement of creditors’ rights generally, as limited by laws relating to the
availability of specific performance, injunctive relief or other equitable
remedies.

 

5.3.

Valid Issuance of Common Stock. The Shares, when issued, sold and delivered in
accordance with the terms hereof for the consideration expressed herein, will be
duly and validly authorized and issued, fully paid and nonassessable and free of
restrictions on transfer other than restrictions on transfer under this
Agreement and applicable state and federal securities laws.

 

5.4.

Legal Proceedings and Orders. There is no action, suit, proceeding or
investigation pending or threatened against the Company that questions the
validity of this Agreement or the right of the Company to enter into this
Agreement or to consummate this transactions contemplated hereby, nor is the
Company aware of any basis for any of the forgoing. The Company is neither a
party nor subject to the provisions of any order, writ, injunction, judgment or
decree of any court or government agency or instrumentality that would affect
the ability of the Company to enter into this Agreement or to consummate the
transactions contemplated hereby.

 

5.5.

Form S-3 Eligibility. As of the date of this Agreement, the Company meets the
requirements for the use of Form S-3 for registration of the resale by the
Acquirer of the Shares, and it will use its commercially reasonable efforts to
continue to meet such requirements during the period in which it takes to have
the Registration Statement declared effective.

 

3

--------------------------------------------------------------------------------

 

6.

REPRESENTATIONS AND ACKNOWLEDGMENTS OF THE ACQUIRER.

 

The Acquirer hereby represents, warrants, acknowledges and agrees that:

 

6.1.

Investment. The Acquirer is acquiring the Shares for the Acquirer’s own account,
and not directly or indirectly for the account of any other person. The Acquirer
is acquiring the Shares for investment and not with a view to distribution or
resale thereof except in compliance with the Act and any applicable state law
regulating securities. If the Acquirer decides to resell some or all of the
Shares, it will use a broker satisfactory to the Company, and cause or instruct
the broker to sell in an orderly manner, limiting sales to lot-size and volumes
consistent with normal trading levels in the Company's stock.

 

6.2.

Access to Information. Acquirer has consulted with its own attorney, accountant,
or investment advisor as the Acquirer has deemed advisable with respect to the
investment and has determined its suitability for Acquirer. The Acquirer has had
the opportunity to ask questions of, and to receive answers from, appropriate
executive officers of the Company with respect to the terms and conditions of
the transactions contemplated hereby and with respect to the business, affairs,
financial condition and results of operations of the Company. The Acquirer has
had access to such financial and other information as is necessary in order for
the Acquirer to make a fully informed decision as to investment in the Company,
and has had the opportunity to obtain any additional information necessary to
verify any of such information to which the Acquirer has had access. Acquirer
acknowledges that neither the Company nor any of its officers, directors,
employees, agents, representatives, or advisors have made any representation or
warranty.

 

6.3.

Business and Financial Expertise. The Acquirer further represents and warrants
that it has such business or financial expertise as to be able to evaluate its
investment in the Company and purchase of the Shares.

 

6.4.

Speculative Investment. The Acquirer acknowledges that the investment in the
Company represented by the Shares is highly speculative in nature and is subject
to a high degree of risk of loss in whole or in part; the amount of such
investment is within the Acquirer’s risk capital means and is not so great in
relation to the Acquirer’s total financial resources as would jeopardize the
personal financial needs of the Acquirer in the event such investment were lost
in whole or in part.

 

6.5.

 

Unregistered Securities. Acquirer acknowledges that:

6.5.1.

The Acquirer must bear the economic risk of investment for an indefinite period
of time because the Shares have not been registered under the Act and therefore
cannot and will not be sold unless they are subsequently registered under the
Act or an exemption from such registration is available. The Company has made no
agreements, covenants or undertakings whatsoever to register any of the Shares
under the Act, except as provided in Section 3 above. The Company has made no
representations, warranties or covenants whatsoever as to whether any exemption
from the Act, including, without limitation, any exemption for limited sales in
routine brokers’ transactions pursuant to Rule 144 under the Act, will become
available and any such exemption pursuant to Rule 144, if available at all, will
not be available unless: (i) a public trading market then exists in the
Company’s common stock, (ii) the Company has complied with the information
requirements of Rule 144, and (iii) all other terms and conditions of Rule 144
have been satisfied.

 

6.5.2.

Transfer of the Shares has not been registered or qualified under any applicable
state law regulating securities and, therefore, the Shares cannot and will not
be sold unless they are subsequently registered or qualified under any such act
or an exemption therefrom is available. The Company has made no agreements,
covenants or undertakings whatsoever to register or qualify any of the Shares
under any such act. The Company has made no representations, warranties or
covenants whatsoever as to whether any exemption from any such act will become
available.

 

4

--------------------------------------------------------------------------------

 

6.5.3.

The Acquirer hereby certifies that it is an “accredited investor” as that term
is defined in Rule 501 under the Act.

 

7.                TAX ADVICE. The Acquirer acknowledges that the Acquirer has
not relied and will not rely upon the Company or the Company’s counsel with
respect to any tax consequences related to the ownership, purchase, or
disposition of the shares. The Acquirer assumes full responsibility for all such
consequences and for the preparation and filing of all tax returns and elections
which may or must be filed in connection with such shares.

 

8.                NOTICES. Any notice or other communication required or
permitted hereunder shall be in writing and shall be deemed to have been duly
given on the date of service if served personally or five days, not including
Saturdays, Sundays, or national holidays, after mailing if mailed by first class
United States mail, certified or registered with return receipt requested,
postage prepaid, and addressed as follows:

 

To the Company at:

Geron Corporation

 

 

230 Constitution Drive

 

 

Menlo Park, California 94025

 

 

Attention: Chief Financial Officer

 

Telephone:

(650) 473-7700

 

 

Facsimile:

(650) 473-7750

 

    

To the Acquirer at:

David D. Bohannon Organization

 

 

60 Hillsdale Mall

 

 

San Mateo, CA 94403-3497

 

 

Attention: Chief Financial Officer

 

Telephone:

(650) 345-8222

 

 

Facsimile:

(650) 573-5457

 

 

9.                BINDING EFFECT. This Agreement shall be binding upon the
heirs, legal representatives and successors of the Company and of the Acquirer;
provided, however, that the Acquirer may not assign any rights or obligations
under this Agreement. The Company’s rights under this Agreement shall be freely
assignable.

 

10.             ATTORNEYS’ FEES. If any action or proceeding or arbitration is
commenced by either party to enforce its rights under this Agreement or to
collect damages as a result of the breach of any of the provisions of this
Agreement, the prevailing party in such action or proceeding or arbitration,
including any bankruptcy, insolvency or appellate proceedings, shall be entitled
to recover all reasonable out-of-pocket costs and expenses, including, without
limitation, reasonable attorneys’ fees and court costs, in addition to any other
relief awarded by the court or arbitrator.

 

11.             GOVERNING LAW. This Agreement shall be governed by and construed
in accordance with the laws of the State of California, United States of
America.

 

12.             ENTIRE AGREEMENT. This Agreement, together with the Leases,
constitutes the entire agreement of the parties pertaining to the Shares and
supersedes all prior and contemporaneous agreements, representations, and
understandings of the parties.

 

5

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Stock Purchase
Agreement as of the date first above written.

 

GERON CORPORATION

 

 

/s/ David L. Greenwood

 

 

By:

David L. Greenwood

 

Title:

Executive Vice President and Chief Financial Officer

  

DAVID D. BOHANNON ORGANIZATION

 

 

/s/ Robert L. Webster

 

By:

Robert L. Webster

 

Title:

President and CEO

 

 

6

--------------------------------------------------------------------------------